DETAILED ACTION

Allowable Subject Matter with 
Claim Interpretation 
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and arguments were considered and were persuasive, under the following claim interpretation.

Claim interpretation: the feature of 

“correcting the first AR object to a second AR object matched to the second point in time, by controlling an operating frequency of a sensor used to sense the first sensor data based on a result of comparing the first sensor data and the second sensor data…” (emphasis added) as recited in Applicant’s independent claims 1, 18 and 21, is being interpreted for allowance as follows, 
	
	The above claim feature, and specifically the bold printed words, is being interpreted by plain language, as it is written in the claims. That is to say, the step/function of “controlling an operating frequency of a sensor used to sense the first sensor data” is being interpreted as controlling (i.e. changing, modifying, increasing, decreasing, adjusting) exactly the operating frequency of a sensor, as written in plain language. 
During prosecution history, the examiner indicated that Applicant’s specification as filed (see para. 84) states in part that: “Here, "increasing the operating frequency of the display and/or the IMU sensor" may refer to increasing the number of image frames. Therefore, Applicant’s specification provides an alternate definition of increasing the operating frequency of a sensor to mean increasing the number of image frames.  
However, Applicant’s Remarks of 5 November 2021, upon which this Notice of Allowance rests, relies upon an interpretation of the above claim feature of controlling an operating frequency to be a plain language interpretation. 
Therefore the claims stand allowed on the plain language interpretation of the above claim feature, i.e. as controlling or changing, modifying, increasing, decreasing and/or adjusting, exactly the operating frequency of a sensor (not the number of image frames, as per Applicant’s specification, paragraph 84).  
This claim interpretation is consistent with Applicant’s Remarks of 5 November 2021.  Should Applicant not want this claim interpretation, Applicant should file a response re-opening prosecution. 
	The closest prior art to the features of Applicant’s independent claims is of record and discussed in the prosecution history of this application (specifically, Stafford, U.S. Patent Application Publication No. 2018/0188534 A1). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613